DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.
On page 7-8 Applicant argues Yamashita “is silent regarding a plurality of switches changing over between connection and disconnection of the floating interconnection line to and from the one or more FDs in each row, wherein at least one switch of the plurality of switches comprises a dummy reset transistor”.
The Examiner respectfully disagrees with Applicant’s argument.  Applicant’s remarks cite paragraph 59 for support of this limitation which states (emphasis added): 
In addition, in the image sensor 1, a dummy RST transistor is normally provided to ensure layout symmetry of each reset (RST) transistor 61.  Using this dummy RST transistor as each switch 121 changing over between connection and 
Thus, one or ordinary skill in the art would recognize the “dummy reset transistor” of the claim is switch 121 which performs the connection/disconnection of the FDs.  Yamashita clearly discloses these switches as transistors 1007a-1007c in Fig. 10.  Therefore, the Examiner respectfully disagrees that Yamashita is silent with respect to disclosing the “dummy reset transistor” of the claim.
In view of Applicant’s amendment the 112 rejection is no longer applicable.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0312964 A1 to Yamashita et al in view of U.S. Patent Application Publication 2016/0352959 A1 to Negishi.
With respect to claim 1 Yamashita discloses, in Fig. 1-10, a solid-state imaging device comprising: a pixel array (paragraph 22); a plurality of FDs (floating diffusions) 
Yamashita does not expressly disclose the solid-state imaging device comprises an upper chip and a lower chip, wherein the pixel array is provided in the upper chip and a Digital Analog Convertor (DAC) is provided in the lower chip.
However, in analogous art, Negishi teaches a solid-state imaging device that comprises a first chip (10) and a second chip (11) where the plurality of pixels are provided for on the first chip (paragraph 31-32) and where the second chip has a plurality of AD converters on the lower chip (paragraph 33 and Fig. 4A) and where the AD converter includes the use of a DAC (paragraph 52).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included multiple chips as taught by Negishi to divide the sensor components of Yamashita for doing so would merely be applying a known technique of using multiple chips for an imager to improve the similar device of Yamashita in the same way.
With respect to claim 2 Yamashita further discloses wherein the plurality of switches (1007a-c) corresponding to the one or more FDs in each row having the predetermined row number, one or more switches to be subjected to summation among the plurality of switches being connected to the floating interconnection line in response to a demanded resolution (paragraph 43 and 82). 
With respect to claim 3 Yamashita further discloses wherein the plurality of switches (1007a-c) corresponding to the one or more FDs in each row having the predetermined row number, the one or more switches to be subjected to summation for the unit of shared pixels among the plurality of switches being connected to the floating interconnection line in response to the demanded resolution (paragraph 43 and 82).
With respect to claim 4 Yamashita further discloses wherein the plurality of switches (1007a-c) connectable to the floating interconnection line and corresponding to the one or more FDs in each row having the predetermined row number, the one or more switches for the unit of shared pixels to be subjected to summation among the plurality of switches being connected to the floating interconnection line at a same time in response to the demanded resolution (paragraph 43).
With respect to claim 5 Yamashita 
With respect to claim 7 Yamashita further discloses wherein the unit of shared pixels is each configured with a plurality of pixels in a Bayer array (paragraph 60).
With respect to claims 8-10 Yamashita in view of Negishi teach the solid-state imaging device according to claim 1 (see above) but does not expressly disclose the exposure times used for the images.
That is, Yamashita in view of Negishi does not expressly disclose, wherein the unit of shared pixels is configured with a plurality of pixels having different exposure times (claim 8), wherein the unit of shared pixels including the plurality of pixels having the different exposure times, a number of the shared pixels having a first exposure time being equal to a number of shared pixels having a second exposure time in the unit of shared pixel (claim 9) or  wherein the unit of shared pixels is configured with the plurality of pixels each pixel of the plurality of pixels having a different time (claim 10).
However, the Examiner notes that the pixels must merely be “configured to” operate with these exposure times.  Additionally, the claims merely require at a minimum two different exposure times.  MPEP 2114 states “[a] claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) under the section “MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART”.  One of ordinary skill would recognized that controlling the operation as a pixel to have different exposure times does not change the structure of the pixel in 
Claims 11-13 are rejected for similar reasons as claim 1 above.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0312964 A1 to Yamashita et al in view of U.S. Patent Application Publication 2016/0352959 A1 to Negishi in further view of U.S. Patent 7,705,900 to Guidash.
With respect to claim 6 Yamashita further discloses a vertical signal line (1008) transferring pixel signals of the unit of shared pixels via the plurality of FDs in a unit of columns of the shared pixels of the unit of shared pixels (Fig. 10 and paragraph 83). 
Yamashita in view of Negishi does not expressly disclose a column straddling floating interconnection line transferring the pixel signals to different vertical signal lines and connecting a plurality of floating interconnection lines in different columns.
However, horizontal binning transistors used in conjunction with vertical binning transistors are well known and expected in the art.  For example, Guidash teaches, in Fig. 5 providing a set of switches (110) connected to a set of floating diffusions (50) to bin pixels in the vertical direction (column 3 lines 16-38) and also switches (130) that allow for binning the pixels in the horizontal direction (column 3 lines 49-54).  Therefore, Yamashita teaches a column straddling floating interconnection line (i.e. line formed by FD and switches 130) transferring the pixel signals to different vertical signal lines and connecting a plurality of floating interconnection lines in different columns.  At the time the invention was made it would have been obvious to one of ordinary skill in the art to have used horizontal binning transistors as taught by Guidash with the vertical binning system as disclosed by Yamashita for doing so would merely be a combination of prior art elements according to known methods to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

June 16, 2021